— Judgment, Supreme Court, New York County (Stanley L. Sklar, J., at plea and sentence; Harold J. Rothwax, J., on motion to suppress), rendered November 19, 1985, which convicted defendant of two counts of criminal possession of a weapon in the third degree and one count of criminal possession of a controlled substance in the seventh degree, and which sentenced defendant to two concurrent terms of 2 Va to 7 years’ imprisonment and a definite sentence of six months, unanimously reversed, on the law, the motion to suppress granted, the sentence vacated, and the indictment dismissed.
Defendant’s motion to suppress two guns and a narcotic substance seized from a taxicab in which defendant was a passenger was denied, without a hearing, on the ground that defendant lacked standing.
*364We have previously reviewed the factual situation presented in this case, in connection with a codefendant’s appeal. (People v Giles, 137 AD2d 1, Ɩv granted 72 NY2d 1045.) In our prior determination, we held that it was error to deny the motion to suppress without a hearing, and that the trial evidence showed that the motion should have been granted, since the police lacked probable cause to stop the vehicle. Defendant was a passenger in that same vehicle, and because there are no distinguishing factors presented on this appeal, we make the same factual determinations, and reach the same result. Concur — Carro, Rosenberger, Ellerin and Rubin, JJ.
Kupferman, J. P., concurs on constraint of People v Giles (137 AD2d 1).